
	
		I
		111th CONGRESS
		1st Session
		H. R. 1391
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  Telemarketing Sales Rule to explicitly prohibit the sending of a text message
		  containing an unsolicited advertisement to a cellular telephone number listed
		  on the national do-not-call registry.
	
	
		1.Short titleThis Act may be cited as the
			 Stop M-Spam Abuse as a Sales Industry
			 Habit Act of 2009 or as the SMASH Act of 2009.
		2.Text messages
			 containing unsolicited advertisements sent to cellular telephones explicitly
			 prohibited
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Federal Trade Commission
			 shall issue regulations to revise the Telemarketing Sales Rule to explicitly
			 prohibit, as an abusive telemarketing act or practice, the sending of any
			 electronic commercial message containing an unsolicited advertisement to a
			 telephone number that is—
				(1)assigned to a
			 commercial mobile service; and
				(2)listed on the
			 do-not-call registry established by the Federal Trade Commission
			 pursuant to the Telemarketing Sales Rule (16 C.F.R. 310.4(b)(1)(iii)).
				(b)DefinitionsFor
			 purposes of this section:
				(1)Electronic
			 commercial messageThe term electronic commercial
			 message means any type of message, other than a mobile service
			 commercial message (as defined in section 14(d) of the CAN–SPAM Act of 2003 (15
			 U.S.C. 7712(d))), sent to a cellular telephone, including a text message,
			 multimedia message, or any successor type of message.
				(2)Cellular
			 telephoneThe term cellular telephone means any type
			 of wireless device used to access commercial mobile services.
				(3)Commercial
			 mobile serviceThe term
			 commercial mobile service has the meaning given in section 332(d)
			 of the Communications Act of 1934 (47 U.S.C. 332(d)).
				(4)Unsolicited
			 advertisementThe term unsolicited adverstisement
			 has the meaning given in section 227(a)(5) of the Communications Act of 1934
			 (47 U.S.C. 227(a)(5)).
				3.Effect on other
			 lawsNothing in this Act shall
			 be interpreted to preclude or override the applicability of section 227 of the
			 Communications Act of 1934 (47 U.S.C. 227), section 14 of the CAN–SPAM Act of
			 2003 (15 U.S.C. 7712), or the rules prescribed under section 3 of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C.
			 6102).
		
